Citation Nr: 1707484	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-00 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to a higher initial rating for a lumbar spine disability, in excess of 
10 percent from September 1, 2008. 

3.  Entitlement to a higher initial rating for a cervical spine disability, in excess of 
0 percent from September 1, 2008 to February 23, 2011, and in excess of 10 percent from February 23, 2011. 

4.  Entitlement to a higher initial rating for a right shoulder disability, in excess of 
0 percent from September 1, 2008 to February 23, 2011, and in excess of 10 percent from February 23, 2011. 

5.  Entitlement to a higher initial rating for a right shoulder scar, in excess of 
0 percent from September 1, 2008. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1985 to September 1987, and on active duty for training from October 1989 to December 1989.  The Veteran also reported additional service in the Army National Guard from November 1990 to August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the RO in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for bilateral hearing loss, granted service connection for a back disability and assigned a 10 percent initial rating, effective September 1, 2008, and granted service connection for a neck disability, a right shoulder disability, and a right shoulder scar, initially assigning each a 
0 percent initial rating, effective September 1, 2008.  Subsequently, an August 2013 rating decision granted initial ratings of 10 percent for both the neck and right shoulder disabilities, each effective February 23, 2011, creating "staged" disability ratings.  Jurisdiction over the case currently resides with the RO in St. Petersburg, Florida.

In February 2015, the Veteran and his wife testified at a hearing before a Veterans Law Judge at the RO in St. Petersburg, Florida.  A transcript of the proceeding is of record.  In a January 2017 letter, the Board notified the Veteran that the Veterans Law Judge who presided over the February 2015 Board hearing had retired, and informed the Veteran of the procedural right to request another Board hearing.  The correspondence indicated that, if no response was received within 30 days, it would be assumed that the Veteran does not desire a new hearing.  No response from the Veteran was received. 

This case was previously before the Board in March 2015, where the Board, in pertinent part, remanded the issues on appeal for additional development, to include obtaining VA examinations.  The development was completed and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma (loud noise) during service. 

2.  The Veteran does not have a current disability of bilateral hearing loss for VA compensation purposes.

3.  For the entire initial rating period on appeal from September 1, 2008, the service-connected back disability has not been manifest by forward flexion less than
60 degrees, or combined range of motion less than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, and/or incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period.    

4.  For the initial rating period on appeal from September 1, 2008 to February 23, 2011, the service-connected neck disability has been manifested by objective evidence of painful motion, stiffness, and guarding not resulting in abnormal gait or abnormal spinal contour.  

5.  For the entire initial rating period from September 1, 2008, the service-connected neck disability has not been manifested by forward flexion less than 30 degrees, or combined range of motion less than 170 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour and/or incapacitating episodes having a total duration of at least 2 weeks but less than 
4 weeks during a 12 month period.    

6.  For the initial rating period on appeal from September 1, 2008 to February 23, 2011, the service-connected right shoulder disability has been manifested by crepitus, noncompensable limitation of motion, painful motion, and use of pain medication.

7.  For the entire initial rating period from September 1, 2008, the service-connected right shoulder disability has not been manifested by limitation of motion at the shoulder level.  

8.  For the entire initial rating period from September 1, 2008, the service-connected right shoulder scar has been manifested by a stable and non-painful surgical scar less than 39 square centimeters.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1154(b), 5103, 5103(a), 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.326, 3.385 (2016). 

2.  The criteria for a disability rating in excess of 10 percent for the service-connected back disability have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).  

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 10 percent, but no higher, have been met for the service-connected neck disability from September 1, 2008 to February 23, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).  

4.  The criteria for a disability rating in excess of 10 percent for the service-connected neck disability have not been met or more nearly approximated for any part of the initial rating period from September 1, 2008. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).  

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 10 percent, but no higher, have been met for the service-connected right shoulder disability from September 1, 2008 to February 23, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5003 (2016).

6.  The criteria for a disability rating in excess of 10 percent for the service-connected right shoulder disability have not been met or more nearly approximated for any part of the initial rating period from September 1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5003 (2016).

7.  The criteria for a disability rating in excess of 0 percent for the service-connected right shoulder scar have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7802 (2016).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).   The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability. 

In June 2008, a VCAA notice informed the Veteran of the evidence generally needed to support a claim for service connection, what actions were needed, and how VA would assist in developing the claim.  The June 2008 notice was issued prior to the relevant rating decision on appeal; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the initial rating issues on appeal arise from disagreement with the initial ratings following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of a notice of disagreement).

Regarding the duty to assist in this case, the Veteran received VA examinations in July 2008, February 2011, and May 2015.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that, when considered together, the VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions.  As such, VA has satisfied its duties to notify and assist the Veteran, and the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A and 38 C.F.R. 
§ 3.159. 

Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the  existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran does not have a hearing loss disability as defined by VA regulatory criteria.  For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran essentially contends that the claimed bilateral hearing loss developed due to in-service exposure to acoustic trauma.  Specifically, at the February 2015 Board hearing, the Veteran testified that symptoms of hearing loss began during service as a result of noise exposure from explosions.  The Veteran also indicated that hearing loss became most noticeable about six months after service separation. 

After review of the lay and medical evidence of record, the Board finds that the Veteran sustained acoustic trauma during active service.  Because exposure to loud noise is consistent with the circumstances, conditions, or hardships of the Veteran's service as a combat engineer, the account of exposure to loud noise (i.e., acoustic trauma) during service is deemed credible.  See DD Form 214 (reflecting an occupational specialty of combat engineer).  

Next, the Board finds that the weight of the evidence shows that the Veteran does not have a current hearing loss disability as defined by the VA regulatory criteria at 
38 C.F.R. § 3.385.  At the May 2015 VA audiometric examination, pure tone thresholds, in decibels, were recorded as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
25
30
LEFT
20
20
30
25

As to speech recognition scores, the May 2015 VA audiologist noted that, despite several attempts to reinstruct the Veteran, speech recognition scores were inconsistent with observed communication abilities and pure tone thresholds; therefore, the May 2015 VA audiologist assessed the inability to provided valid word recognition scores.  There is no indication that the auditory thresholds from the May 2015 VA audiology examination, which show right and left ear hearing that is not to the disability threshold of. §38 C.F.R. § 3.385, are unreliable or otherwise inadequate.  In addition, by the Veteran's failure to provide speech recognition scores consistent with observed communication abilities and pure tone thresholds, as assessed by the May 2015 VA audiologist, he has precluded the creation of potentially favorable evidence, to include speech recognition scores using the Maryland CNC Test that are less than 94 percent.  If a second examination were to be performed by VA, it is unlikely to yield different results (i.e., show current hearing loss disability as defined by the VA regulatory criteria), given the Veteran's failure to cooperate with the examination; therefore, there is reasonable possibility a new examination would substantiate the claim (i.e., show a current hearing loss per 38 C.F.R. § 3.385). 

Because of the Veteran's failure to cooperate in the previous VA examination, VA was unable to develop potentially favorable evidence of the current nature and severity of the claimed bilateral hearing loss disability.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (stating that the duty to assist is not always a one-way street, or a blind alley, and that a veteran must be prepared to cooperate with VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting the claim).  For these reasons, including the failure to cooperate and reliably participate in the May 2015 VA audiology examination, the Board finds that that the weight of the evidence shows that the Veteran does not have a current hearing loss disability as defined by the VA regulatory criteria and no further action is necessary to meet the requirements of the VCAA.  See 
38 C.F.R. § 3.655 (2016).

Although the Veteran has asserted that he has current bilateral hearing loss caused by noise exposure during service, he does not have the requisite specialized expertise in audiology to measure or diagnose a hearing loss disability for VA compensation purposes under 38 C.F.R. § 3.385, which is determined based on objective audiometric testing and controlled speech recognition testing.  A hearing loss disability is diagnosed primarily on objective clinical findings, including speech recognition, and audiometric testing; thus, while the Veteran is competent under the facts of this case to relate symptoms of hearing loss that he experienced at any time, he is not competent to diagnose a hearing loss disability because such diagnosis requires specific medical knowledge and training in audiology and must be supported by objective clinical findings and audiometric testing that the Veteran is neither trained to administer nor is capable of administering to oneself, even if trained.  The Veteran has not alleged, and the evidence does not otherwise indicate, that there has been a material change in the severity of claimed bilateral hearing loss since the May 2015 VA audiology examination.

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  Because a hearing loss disability as defined by the VA regulatory criteria at 38 C.F.R. § 3.385 is not demonstrated in this case, service connection is not warranted for hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Spinal Disability Rating Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is rated under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than
 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.
Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 IVDS.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 
2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Initial Rating for Back Disability 

The Veteran contends generally that the service-connected back disability symptoms and impairment more closely resemble the criteria for a rating in excess of 10 percent for the entire initial rating period on appeal from September 1, 2008.  See February 2015 Board hearing transcript.  Specifically, at the February 2015 Board hearing, the Veteran testified that degenerative arthritis of the lumbar spine had worsened.  Further, the Veteran reported that range of motion measurements did not account for painful motion.  

Various private treatment records reflect treatment for back pain.  An April 2008 private treatment record reflects self-reports of non-radiating, aching pain in the lower back with the private examiner assessing mild tenderness and a slight increase in pain with extension and bending.  The April 2008 VA examiner did not discern muscle spasm.  A January 2010 private examination report reflects back pain treated with epidural shots with the private examiner assessing tenderness.  An October 2010 private treatment record reflects that the Veteran reported the inability to exercise frequently due to back pain with the October 2010 private examiner assessing tenderness with mild spasm. 

At the July 2008 VA examination, the Veteran reported chronic back pain since 2001, aggravated by physical activity.  Upon examination, range of motion testing reflects forward flexion to 90 degrees, extension to 30 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  The July 2008 VA examiner did not discern IVDS, additional limitation of motion after repetitive-use testing, and/or muscle spasm.  The July 2008 VA examiner also noted normal sensory examinations. 

A February 2011 VA examination report reflects that the Veteran reported back pain had worsened, which was treated with approximately two steroid injections that year, aggravated by lifting, carrying, prolonged sitting and standing, and yardwork.  The Veteran denied muscle spasm.  Upon examination, range of motion testing reflects forward flexion to 85 degrees with pain beginning at 80 degrees, extension to 30 degrees with pain beginning at 25 degrees, bilateral flexion to 
30 degrees, and bilateral rotation to 30 degrees.  The February 2011 VA examiner assessed guarding and pain with motion, and did not discern IVDS, muscle spasm, tenderness, weakness, and/or additional limitation of motion after repetitive-use testing.  The February 2011 VA examiner also noted normal sensory examinations. 

At the May 2015 VA examination the Veteran reported chronic back pain and denied flare-ups.  Range of motion testing at the May 2015 VA examination reflects forward flexion to 80 degrees with pain, extension to 30 degrees with pain, right lateral flexion to 30 degrees with pain, left lateral flexion to 25 degrees with pain, and bilateral rotation to 30 degrees with pain.  The May 2015 VA examiner did not discern IVDS, pain with weight bearing, muscle spasm, tenderness, or additional limitation of motion after repetitive-use testing.  The May 2015 VA examiner also noted normal sensory examinations. 

After a review of all the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period from September 1, 2008, the criteria for an initial rating in excess of 10 percent for the back disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242.  While the back disability has been manifested by objective evidence of painful motion, interference with standing and weight-bearing, and forward flexion limited to 80 degrees, at worst, the back disability has not been manifested by forward flexion less than 60 degrees, or combined range of motion less than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour. 

An initial disability rating of 20 percent or higher would only be warranted for forward flexion more closely approximating less than 60 degrees, or combined range of motion less was than 120 degrees, and/or muscle spasm or guarding was severe enough to result in abnormal gait or abnormal spinal contour, none of which are present here.  As indicated above, while the October 2010 private examiner assessed mild spasm on one occasion, the October 2010 private examiner did not further assess that any spasm or tenderness resulted in an abnormal gait or abnormal spinal contour.  In addition, the Veteran denied muscle spasm at the February 2011 VA examination, and both the February 2011 and May 2015 VA examiners specifically found no muscle spasms.  

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca.  Here, there is no question that the back disability has caused pain, which has restricted his overall motion; however, in this case, the back disability has been manifested by objective evidence of painful motion, interference with standing, forward flexion limited to 80 degrees, at worst, and combined range of motion to 225, at worst, which does not more nearly approximate limitation of flexion to 
60 degrees or less or combined range of motion less than 120 needed for the next higher (20 percent) disability rating.  Specifically, the July 2008, February 2011, and May 2015 VA examiners assessed no additional limitation of motion after repetitive-use testing.  For these reasons, the degree of functional impairment does not warrant a higher rating based on limitation of motion.  38 C.F.R. § 4.71a.  

The Board also finds that a higher disability rating is not warranted under the Intervertebral Disc Syndrome Formula (incapacitating episodes) for the entire period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In reaching its finding, the evidence did not show any episodes of incapacitation over any 
12 month period.  See February 2011 and May 2015 VA examination reports; see also 38 C.F.R. § 4.17a, Diagnostic Code 5243. 

Initial Rating for Cervical Spine Disability 

The Veteran generally contends that the symptoms and impairment of the service-connected neck disability more closely resemble the criteria for a rating in excess in excess of 0 percent from September 1, 2008 to February 23, 2011, and in excess of 10 percent from February 23, 2011.  Specifically, at the February 2015 Board hearing, the Veteran testified that degenerative arthritis of the cervical spine had worsened.  

Range of motion testing at the July 2008 VA examination reflects forward flexion to 45 degrees, extension to 45 degrees, bilateral flexion to 45 degrees, and bilateral rotation to 80 degrees.  The July 2008 VA examiner did not discern muscle spasm, tenderness, or additional limitation of motion after repetitive-use testing. 

Range of motion testing at the February 2011 VA examination reflects forward flexion to 45 degrees with pain beginning at 40 degrees, extension to 40 degrees with pain beginning at 35 degrees, bilateral flexion to 45 degrees with pain beginning at 35 degrees, and bilateral rotation to 75 degrees.  The February 2011 VA examiner assessed guarding and did not discern muscle spasm, tenderness, or additional limitation of motion after repetitive-use testing. 

At the May 2015 VA examination, the Veteran reported constant neck pain, and denied both flare-ups and current treatment.  Range of motion testing at the May 2015 VA examination reflects forward flexion to 45 degrees, extension to 
40 degrees, bilateral flexion to 40 degrees, and bilateral rotation to 75 degrees.  The May 2015 VA examiner did not discern pain with weight bearing, IVDS, muscle spasm, tenderness, or additional limitation of motion after repetitive-use testing. 

Findings from the July 2008 and February 2011 VA examinations, private treatment records, and the Veteran's self-reports demonstrate treatment for neck pain with the February 2011 VA examiner specifically assessing guarding.  These findings are consistent with a 10 percent rating under the under the General Rating Formula for Diseases and Injuries of the Spine for the symptoms and level of impairment actually demonstrated by the neck disability for the initial rating period from September 1, 2008 to February 23, 2011.  Diagnostic Code 5242 warrants 
10 percent rating for muscle spasms, or guarding, and/or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  In this case, the July 2008 VA examiner did not assesses whether guarding was present; however, the February 2011 VA examiner specifically assessed guarding, normal gait, and no ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine (DCs 5235 to 5243) (assigning a 10 percent rating, in pertinent part, for guarding not resulting in abnormal gait or abnormal spinal contour).  

While the Veteran has met the criteria for a 10 percent initial disability rating for the cervical spine during the initial period from September 1, 2008 to February 23, 2011, the evidence of record does not meet the criteria for a rating in excess of 
10 percent for any period.  An initial disability rating of 20 percent or higher would only be warranted for forward flexion of the cervical spine more closely approximating less than 30 degrees, combined range of motion less was than 
170 degrees, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, and/or incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period, none of which is present here.  

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca.  Here, there is no question that the neck disability has caused pain, which has restricted overall motion; however, in this case, the neck disability has been manifested by objective evidence of painful motion, flexion limited to 40 degrees, at worst, and combined range of motion to 295 degrees, at worst, which does not more nearly approximate limitation of flexion to 30 degrees or less or combined range of motion less than 170 degrees needed for the next higher (20 percent) disability rating.  Specifically, the July 2008, February 2011, and May 2015 VA examiners assessed no additional limitation of motion after repetitive-use testing.  For these reasons, the degree of functional impairment does not warrant a higher rating based on limitation of motion.  38 C.F.R. § 4.71a.  

The Board also finds that a higher disability rating is not warranted under the Intervertebral Disc Syndrome Formula (incapacitating episodes) for the entire period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In reaching its finding, the evidence did not show any episodes of incapacitation over any 
12 month period.  See February 2011, and May 2015 VA examination reports; see also 38 C.F.R. § 4.17a, Diagnostic Code 5243. 

Whether Separate Compensable Ratings for Neurologic Manifestations 
Related to Spinal Disabilities

The Board has also considered whether the Veteran is entitled to a separate compensable disability rating for any objective neurologic, or other, disabilities related to the service-connected spinal disabilities.  The Board finds that the weight of the evidence is against a finding of objective neurological abnormalities for any period; therefore, a separate rating for neurologic abnormalities associated with the service-connected spinal disabilities is not warranted for any period.  The Board finds that no objective neurologic abnormalities have been raised by the evidence of record as the July 2008, February 2011, and May 2015 VA examiners assessed normal sensory examinations; therefore, a separate rating for neurologic abnormalities associated with the service-connected back or neck disabilities is not warranted.  

Higher Initial Rating for Right Shoulder Disability 

The Veteran asserts that the right shoulder disability symptoms more closely resemble the criteria for a rating in excess in excess of 0 percent from September 1, 2008 to February 23, 2011, and in excess of 10 percent from February 23, 2011.  Specifically, at the February 2015 Board hearing, the Veteran testified that he was unable to lift more than ten pounds with the right arm, compensated with the left arm, and had limited range of motion of the right arm.  A July 2015 statement reflects that the Veteran wrote that the right shoulder disability manifested as one ligament holding the collarbone. 

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Diagnostic Code 5003.
Notes (1) and (2) under Diagnostic Code 5003 provides the following:  Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id, Diagnostic Code 5003, Notes (1) and (2). 

The Diagnostic Code that focuses on limitation of motion of the shoulder is Diagnostic Code 5201.  Under Diagnostic Code 5201, limitation of an arm at the shoulder level warrants a 20 rating whether it is the major or minor extremity. When motion is limited to midway between the side and shoulder level, a 
30 percent rating is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major extremity and 30 percent for the minor extremity.  
38 C.F.R. § 4.71a.  The Veteran is left hand dominant.  See February 2011 VA examination report.  

Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotation are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2016).  In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).

At the July 2008 VA examination, the Veteran reported right shoulder pain twice per month, lasting approximately two hours, weakness, stiffness, and fatigability, aggravated by physical activity.  Range of motion testing of the right shoulder reflects flexion to 180 degrees, abduction to 180 degrees, external rotation to 
75 degrees, and internal rotation to 70 degrees.  The July 2008 VA examiner did not discern weakness, tenderness, redness, or subluxation or guarding of movement.  The July 2008 VA examiner also did not discern additional limitation of motion after repetitive-use testing.  The July 2008 VA examination report reflects a right shoulder scar that measured 11.0 centimeters by 0.2 centimeters that was not tender. 

A February 2011 VA examination report reflects that the Veteran reported that shoulder pain had worsened and was aggravated by working overhead, and that he used pain medication for right shoulder pain.  Range of motion testing of the right shoulder reflects flexion to 170 degrees with pain beginning at 165 degrees, abduction to 160 degrees with pain beginning at 155 degrees, and bilateral rotation to 90 degrees.  The February 2011 VA examiner assessed pain, guarding, crepitus, stiffness, and weakness, and did not discern instability, locking episodes, recurrent dislocations, or additional limitation of motion after repetitive-use testing.  The February 2011 VA examiner assessed a right shoulder scar that measured 1/8 inches by 4 inches that was stable, well-healed, and non-tender.  The February 2011 VA examination report also reflects that the Veteran denied that the scar was painful.  

At the May 2015 VA examination, the Veteran reported right shoulder pain, inability to lift anything heavy, and denied flare-ups.  Range of motion testing of the right shoulder reflects flexion to 150 degrees, abduction to 140 degrees, and bilateral rotation to 80 degrees.  The May 2015 VA examiner assessed normal muscle strength and pain on range of motion, which did not result in additional functional loss after repetitive-use testing.  The May 2015 VA examiner did not discern pain with weight bearing, instability, crepitus, tenderness, and/or pain on palpation.  The May 2015 VA examiner also assessed an 11 centimeter long right shoulder scar that was stable and non-painful.  

After a review of the evidence, both lay and medical, the Board finds that, for the initial rating period from September 1, 2008 to February 23, 2011, the criteria for an initial rating of 10 percent, but no higher, for the right shoulder disability under Diagnostic 5003 has been met.  38 C.F.R. §§ 4.3, 4.7.  For the period from September 1, 2008 to February 23, 2011, the right shoulder disability has been manifested by crepitus, and noncompensable limitation of motion, painful motion, which required the use of pain medication.  

VA treatment records dated throughout the course of the appeal period note that the Veteran has consistently reported right shoulder pain and has been treated with pain medication.  The July 2008 and February 2011 VA examination reports reflect that the Veteran reported shoulder pain.  The February 2011 VA examination report reflects that the Veteran reported the use of pain medication, with the February 2011 VA examiner assessing crepitus, stiffness, and weakness.  

As detailed above, the evidence shows that, for the rating period from September 1, 2008 to February 23, 2011, the right shoulder disability has been manifested by crepitus, noncompensable limitation of motion, painful motion, and use of pain medication.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from September 1, 2008 to February 23, 2011, the Board finds that an initial rating of 10 percent, but no higher, for the right shoulder disability under Diagnostic Code 5003, for arthritis that is productive of painful but noncompensable limitation of motion, is warranted. 38 C.F.R. §§ 4.3, 4.7.  

Next, the Board finds that, for the entire rating period on appeal from September 1, 2008, the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated.  As indicated above, the Veteran was noted to have, at worst, limitation of flexion to 165 degrees and abduction to 155 degrees; therefore, based on the evidence of record, the Board finds that the Veteran's right shoulder disability has not more closely approximated limitation of motion at the shoulder level, as contemplated by the 20 percent disability rating under Diagnostic Code 5201,for any period.

The Board has considered whether a higher disability rating  is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the right shoulder disability has caused pain, weakness, and fatigue, which has restricted his overall motion; however, as noted above, even taking into account any additional functional limitation due to pain, the right shoulder disability has not been manifested by limitation of motion at the shoulder level.  See July 2008, February 2011, May 2105 VA examination reports. 

Additionally, the Board has considered whether any other diagnostic code would provide a higher initial rating for the right shoulder disability.  As lay and medical evidence shows no ankylosis of the scapulohumeral articulation, the Board finds that Diagnostic Code 5200 does not apply.  38 C.F.R. § 4.71a; see also July 2008, February 2011, and May 2015 VA examination reports.  

Diagnostic Code 5202 provides ratings based impairment of the humerus.  As the lay or medical evidence shows no deformity of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union, nonunion, or loss of head of the humerus, the Board finds that Diagnostic Code 5202 does not apply.  
38 C.F.R. § 4.71a; see also July 2008, February 2011, and May 2015 VA examination reports. Diagnostic Code 5203 provides ratings based on impairment of the clavicle or scapula.  As there is no lay or medical evidence of malunion, nonunion, or dislocation of the clavicle or scapula or impairment of function of the contiguous joint, the Board finds that Diagnostic Code 5203 does not apply. 
38 C.F.R. § 4.71a; see also July 2008, February 2011, and May 2015 VA examination reports.  In addition, a 10 percent rating is the maximum rating provided under Diagnostic Code 5003 for one major joint (right shoulder).  
38 C.F.R. § 4.71a.  

Higher Initial Rating for Right Shoulder Scar 

The Veteran is in receipt of a noncompensable (0 percent) disability rating for right shoulder scar for the entire initial rating period from September 1, 2008 under 
38 C.F.R. § 4.118, Diagnostic Code 7802.  Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent rating.  Ten percent is the only rating assignable under Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity. 

Diagnostic Code 7805 requires that scars (including linear scars) and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 be rated for any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code.  As described in more detail below, the Board finds that the rating criteria for scars are adequate, and that there are no symptoms of either the service-connected shoulder scar that requires rating under a diagnostic code not related to scarring.  

Diagnostic Code 7800 provides for evaluation of burn scar(s), scar(s), or other disfigurement of the head, face or neck.  38 C.F.R. § 4.118.  Here, the scar at issue is located on the right shoulder; therefore, Diagnostic Code 7800 is not for application.

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 
72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage. 

Under Diagnostic Code 7804, a 10 percent rating is warranted for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent disability rating is warranted for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars. 

The Veteran contends that the right shoulder surgical scar disability symptoms more closely resemble the criteria for a rating in excess of 0 percent from September 1, 2008.  At the February 2015 Board hearing, the Veteran testified that the scar was six inches long, tender to touch, and painful on movement.  

As noted above, the Veteran has a residual scar related to the service-connected right shoulder disability.  The July 2008, February 2011, and May 2015 VA examination reports note a surgical scar associated with the right shoulder disability.  See July 2008, February 2011, and May 2015 VA examination reports.  

The Board finds that, for the entire rating period on appeal from September 1, 2008, the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 0 percent for the right shoulder scar have not been met or more nearly approximated.  In this case, the July 2008, February 2011, and May 2015 VA examination reports note a surgical scar associated with the right shoulder disability that is not painful, unstable, or greater than 39 square centimeters.  The Board has weighed the Veteran's assertions at the February 2015 Board hearing that the right shoulder scar is painful and tender, but finds the medical treatment records that include the Veteran's own reported symptoms and responses to testing to be more probative because they were more contemporaneous and were made for treatment purposes.  In addition, while the Veteran indicated at the February 2015 Board hearing that the scar was painful and tender, subsequently at the May 2015 VA examination, conducted only three months later, the Veteran denied that the scar was painful.  Further, the May 2015 VA examiner specifically assessed an 
11 centimeter residual scar that was neither non-painful nor tender and noted that the Veteran "denied any new developments since the scar healed in 2004."  For these reasons, the Board finds that the scar disability symptoms and impairment do not more nearly approximate the criteria for a 10 percent rating for the entire for the initial rating period on appeal.  See 38 C.F.R. §§ 4.3, 4.7, § 4.118.  

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected spinal disabilities, right shoulder disability, and the right shoulder scar.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the Veteran's back and neck spinal disability picture has manifested primarily as painful limitation of motion with stiffness, difficulty standing, sitting, walking, or making certain other physical movements.  As discussed above, painful limitation of motion with stiffness and weakness are specifically considered under the schedular rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  

As to functional impairment with respect to prolonged sitting, standing, or walking, "interference with sitting," as well as "interference with standing and weight-bearing" are considered as part of the schedular rating criteria under 38 C.F.R. 
§ 4.45.  To the extent that prolonged sitting, standing, or walking/weight-bearing cause incidental pain in the lumbar or cervical spine areas, such pain, whether or not it radiates, is considered as part of the schedular rating criteria because orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors are incorporated into the schedular rating criteria as applied to a particular diagnostic code.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine (the schedular rating criteria contemplate limitation of spine motion with or without symptoms such as pain, whether or not it radiates); see also Burton v. Shinseki, 
25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 38, 43 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria). 

The Board also finds that all the symptomatology and impairment caused by the right shoulder disabilities (right shoulder with scar) are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's right shoulder disabilities have been manifested by symptoms of painful motion, weakness, fatigue, limitation including due to pain, crepitus, use of pain medication, and a residual surgical scar.  The schedular rating criteria specifically provide ratings for painful arthritis (Diagnostic Code 5003, 
38 C.F.R. § 4.59), limitation of motion (Diagnostic Code 5201), including motion limited to orthopedic factors such as pain, weakness, and fatigue (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), and a residual scar (Diagnostic Code 7802), that are incorporated into the schedular rating criteria.  The right shoulder pain managed by pain medication is adequately contemplated by the assigned 10 percent disability rating for noncompensable limitation of motion and painful motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59, DeLuca.  In this case, comparing the disability level and symptomatology and impairment of the right shoulder disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms and functional impairment reported by the Veteran as to the initial rating issues on appeal are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such 

presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Comparing the Veteran's disability level and symptomatology of the service-connected disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the spine and/or the related radiculopathy of the lower extremities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in adjudicating the current appeal for higher ratings, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, the Veteran reported at the February 2011 and May 2015 VA examinations being employed, as well as at the February 2015 Board hearing.  In addition, the Veteran has not contended that he is unemployable because of service-connected disabilities, and the other 

evidence of record does not suggest unemployability; thus, the Board finds that Rice is inapplicable in this cause because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.  


ORDER

Service connection for bilateral hearing loss is denied.  

An initial disability rating for the service-connected back disability in excess of 
10 percent from September 1, 2008 is denied.  
An initial disability rating for the service-connected neck disability of 10 percent, but no higher, for the period from September 1, 2008 to February 23, 2011, is granted; an initial rating in excess of 10 percent for any period is denied.  

An initial disability rating for the service-connected right shoulder disability of 
10 percent, but no higher, for the period from September 1, 2008 to February 23, 2011, is granted; an initial rating in excess of 10 percent for any period is denied.  

An initial disability rating for the service-connected right shoulder scar in excess of 0 percent from September 1, 2008 is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


